PER CURIAM.
The wife appeals from a dissolution decree, seeking greater child support and attorney fees.
The court awarded custody of the parties’ two children, ages 2 and 6, to the wife and ordered the husband to pay child support of $75 per child per month. The wife receives welfare and is attending school. The husband earns a monthly net income of $900. We modify the decree to increase the child support to $150 per child per month.
The award to the wife of $500 attorney fees was reasonable.
Affirmed as modified. Costs to appellant.